Citation Nr: 1729884	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-18 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969, including service in the Republic of Vietnam from December 1966 to January 1968, and his decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.

This matter was before the Board in April 2014 where it was remanded for further evidentiary development.  Thereafter, in a September 2015 rating decision, the Board denied entitlement to an increased rating for PTSD.

In May 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2015 denial of entitlement to an increased rating for PTSD and remanded the matter to the Board.

In August 2016, the Board again denied entitlement to a disability rating in excess of 50 percent for PTSD.  In the Introduction to that decision, the Board observed that the additional development requested regarding the issue of entitlement to an extraschedular rating for PTSD, which was remanded in the September 2015 Board decision, had not been completed.  To date, the development has still been completed, and that issue will be adjudicated in a separate decision at a later time.

The Board also noted that in a January 2016 rating decision, the RO confirmed and continued the previous denial of service connection for ischemic heart disease. Thereafter, in February 2016, the Veteran filed a timely notice of disagreement (NOD), but the RO had not yet issued a statement of the case (SOC) with regard to the claim.  However, in correspondence dated in June 2016, the RO acknowledged receipt of the NOD.  As it appears that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

Pursuant to a March 2017 JMR filed by the Veteran and the Secretary, the Court again vacated the Board's August 2016 denial of entitlement to an increased rating for PTSD and remanded the matter to the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas; however, it is not characterized by symptoms resulting in total social and occupational impairment

2.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a grant of entitlement to TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating for PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected PTSD has been rated under Diagnostic Code 9411.  Under the General Rating Formula, a 50 percent rating is assigned when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Board notes VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Veteran asserts that a rating in excess of 50 percent is warranted for his service-connected PTSD.  In a statement from the Veteran received in February 2009, he reported that he was socially and occupationally impaired to the extent that he could not be productive in in a work place, to include tasks and interaction with peers and supervisors.  He also mentioned that his PTSD medications restricted his driving and ability to concentrate properly.  Additionally, stress related work places exacerbated his anxiety disorder and trigged stimuli that took him back to Vietnam. 

In a subsequent statement received in April 2009, the Veteran reported that he left his last job after 15 years because he could no longer handle the stress.  

In a May 2009 private medical opinion, the physician reported that the Veteran experienced chronic depressive symptoms, chronic and fairly severe anxiety with insomnia, frequent recurrent nightmares, intrusive memories, and difficulty when he is around people.  The physician further stated that the Veteran had been unable to work at least on a full-time basis since 1999.  It was noted that the Veteran tried to work part-time for several years, but he could no longer function in any kind of work setting.  His treatment included care through the VA outpatient clinic, counseling, and medication.  The physician opined that the Veteran had reached maximum therapeutic intervention and still experienced fairly severe symptoms of PTSD.  He determined that Veteran was totally and permanently disabled and unemployable. 

VA treatment records dated from January to August 2009 reveal consistent treatment for PTSD symptoms.  In a January 2009 treatment record, it was noted that the Veteran was estranged from his adult children.  He also reported a worsening of his PTSD due to the death of this father, as well as watching a documentary about the Vietnam War.  He indicated that he experienced more intense feelings of sadness and isolation and had poor concentration.  His intrusive recollections about his own Vietnam combat experience had become more frequent, his energy level was reduced, and sleep was more problematic.  Irritability was also more intensely experienced.  The Veteran's energy was within normal limits and he was appropriately dressed and fairly groomed.  He appeared to be oriented, although it was not formally assessed.  His psychomotor behavior was unremarkable and attention was good.  Memory was intact and he was able to reconstruct the details of recent as well as remote past in an apparent accurate fashion without the benefit of notes or prompts.  He admitted difficulties with concentration.  With regard to mood, the Veteran admitted some increase in depression and irritability.  His affect was congruent with content of speech, slightly wider in range though still dysphoric.  He had a normal speech rate, tone, and volume.  There were no hallucinations, delusions, suicidal ideations, or homicidal ideations.  Form of thought was logical and goal oriented, with no evidence of formal thought disorder.  It was noted that he was cooperative, had fair insight, and that his judgment was intact.  There were similar findings in records dated in February 2009.  In records dated in August 2009, the Veteran reported that he was "thinking about death more", but denied any thoughts of self-harm. 

The Veteran was scheduled for a VA examination in October 2009.  At that time, it was noted that he had been divorced since 1992 and reported no significant changes in his relationship with his children or grandchildren.  He denied a history for suicide attempts, violence, or assaults.  The examiner stated that alcohol use was likely an ongoing means of coping with PTSD symptoms.  With regard to social relationships, the Veteran stated that he had been dating his current girlfriend for more than 2 years.  The examiner noted that the Veteran had limited but fair social support.  There were no significant problems with social interactions, but the Veteran continued to prefer to isolate from others. 

Upon physical examination, it was noted that the Veteran was clean, neat, groomed, and casually and appropriately dressed.  His speech was unremarkable and his attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  Affect was constricted, mood was dysphoric, and attention and orientation were intact.  His thought process and content were unremarkable.  He understood the outcome of his behavior and there were no delusions.  The Veteran had average intelligence and understood that he had a problem.  He did not have sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to appropriately interpret proverbs.  The Veteran was able to maintain minimum personal hygrine and there was no problem with activities of daily living.  His remote, recent, and immediate memory were normal.

The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, and hypervigilance.  The examiner opined that the Veteran's PTSD symptoms were mild.  The examiner determined that he was unable to provide a GAF score of the diagnosis of PTSD without mere speculation.  He noted that post-service stressors were likely to have exacerbated his service stressor, but he was unable to differentiate the degree of exacerbation without the use of mere speculation.  Finally, the examiner determined that PTSD symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

VA treatment records dated from October 2009 to February 2010 demonstrate continued treatment for PTSD.  An October 2009 treatment record noted that the Veteran felt his PTSD symptoms had increased slightly since his VA examination.  He noted that his mood had been poorer since that time, particularly with his lack of motivation.  There had also been an increase in avoidance of distressing memories.  He remained generally isolated although he attended some activities at the local Marine Corps Leagues as well as softball.  His energy level was unchanged and generally reduced.  Sleep remained problematic and there was no change in the intensity of his irritability.  Concentration was poor.  A GAF score of 53 was assigned.  

In records from December 2009 and February 2010, the Veteran reported that his PTSD symptoms had increased slightly in light of the anniversary or his past combat experience.  He stated that his mood remained generally depressed with bouts of tearfulness.  Concentration was also poor as he was more distracted by intrusive recollections of his experiences in Vietnam.  He noted that he continued to remain isolated that he did attend some activities.  His energy level was unchanged and was generally reduced.  Sleep remained problematic secondary to nightmare activity.  There was no change in intensity of his irritability.  There was no change in the functional status. 

In testimony provided during the May 2010 DRO hearing, the Veteran's reported PTSD symptoms included: problems maintaining effective work and social relationships, disturbances of motivation and mood, impaired judgement and impaired abstract thinking; forgetfulness of completing tasks; impaired short-term and long-term memory; difficulty with complex commands; difficulty adapting to stressful circumstances; neglect of personal appearance and hygiene; unprovoked irritability; panic and depression.  However, he stated that he could function independently, appropriately, and effectively.  The Veteran stated that he had panic attacks 2 times per week.  He stated that he had acquaintances that he saw approximately one time per week, but no close friends.  He reported that he did not have a relationship with his children or his grandchildren.  He denied suicidal ideation but indicated that he thought about dying. 

A June 2010 VA record indicated that the Veteran had been more confrontational at local sporting events.  He also noted more arguments in the store, more road rage, and increased arousal symptoms.  The physician opined that the Veteran appeared to only have limited insight into the general increase in his levels of irritability.  The treating physician determined that given the Veteran's history as well as behavior over the past several months, the Veteran currently experienced marked symptoms consistent with PTSD and that it had negatively impacted his ability to be gainfully employed. 

The Veteran was provided an additional VA examination in July 2010.  It was noted that he was divorced but had been dating a woman for the past 3 years.  He described their relationship in positive terms.  He denied a history suicide attempts, violence, or assaults.  He stated that he drank alcohol 2 times per week. 

Upon examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor skills were unremarkable and his speech was unremarkable, spontaneous, clear and coherent.  His attitude toward the examiner was attentive, his affect was normal, and his attention and orientation were intact.  The Veteran described his mood as "ok."  His thought process and content were unremarkable; he had average intelligence, understood the outcome of behavior, and understood that he had a problem.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, episodes of violence, or homicidal or suicidal thoughts.  His extent of impulse was poor.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  The Veteran's remote, recent, and immediate memory was normal. 

PTSD symptoms included recurrent and distressing dreams, nightmares, anhedonia, avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, outburst of anger, difficulty concentrating, and hypervigilance.  The examiner determined that there was reduced reliability and productivity due to PTSD symptoms.  A GAF score of 58 was assigned. 

VA treatment records dated from September 2010 to December 2011 reveal continued treatment for PTSD.  In a September 2011 record, it was noted that the Veteran had increased depression and nightmare activity had increased.  He stated that his irritability had generally been reduced, though he had been more isolated.  He stated that his social contacts had been limited to veteran-based organizations.  A GAF score of 49 was assigned. 

A January 2011 VA treatment record showed that the Veteran reported his PTSD symptoms were exacerbated over the holidays due to exposure to more provocative stimuli (e.g. crowded situations).  In records dated in October 2011, it was noted that the Veteran was stable with heightened frustration.  The Veteran stated that he remained highly reactive to crowded situations, and as a consequence, remained isolated, which extended to group therapy.  He also reported that his emotional detachment was more profound as he felt more pressure in his current relationship.  He had been able to engage in some medical recommended exercise at the local gym, but little else in the way or pleasurable endeavors.  The records do not reveal any changes in functional status. 

VA treatment records from January 2012 to March 2013 reveal further VA psychiatric treatment with symptoms to include increased mood symptoms, emotional detachment, feelings of guilt related to past parenting and combat-related stressor, nightmares, being isolated, and sleep problems.  A September 2012 record indicates that the Veteran received a DUI/revocation of his driver's license.  As a result, he noted an increase in mood symptoms.  A December 2012 record notes improved relationships with 2 of his children.  With regard to his PTSD symptoms, he noted an increase in symptoms due to the approach of his combat anniversary.  In a March 2013 record, the Veteran reported increased depression related to a strained relationship from his significant other.  A GAF score of 49 was assigned.

In a statement from the Veteran received in May 2014, he reportedly left work because he suffers from PTSD. 

In VA treatment records from May 2014 the Veteran reported depression for an extended period of time.  A GAF score of 62 was assigned.  Additionally, in a November 2014 VA treatment record, the Veteran reported that he had been having a lot of anxiety attacks.  It was noted the he was starting to mend his relationship with his children since he had been in therapy and sober for 2 years after his DUI in 2012.  He reported that his current bout of depression and anxiety started about 6 or 7 months ago.  There were no complaints or evidence of any manic or psychotic symptoms.  There were also no complaints of tearfulness, hopelessness, or hallucinations.  Appetite, sleep, and energy were all good.  A GAF score of 55 was assigned.

The Veteran was provided a VA examination in November 2014.  It was again noted that he had been divorced for the past 20 years and had 3 children who did not live in the local area.  The Veteran noted that he attend PTSD group once per week and was comfortable with them, but did not interact with them outside the group.  With regards to employment, the Veteran stated that he was last employed full-time in 1999, and worked part-time from 2001 to 2007. 

PTSD symptoms included depressed mood, anxiety, intrusive thoughts, negative beliefs, strong negative feelings, less interest in activities, irritability and anger, detachment or estrangement, avoidance, startle response, and chronic sleep impairment. 

On mental status examination, it was noted that the Veteran was clean and neatly groomed and was pleasant and cooperative with the interviewer.  Orientation was intact, speech rate and tone were normal, attitude was cooperative, and thought content and progression were within normal limits.  There was no difficulty in understanding complex commands or gross impairment in thought processes or communication.  Hallucination, delusions, and grossly inappropriate behavior were not present.  Attention, concentration, abstract reasoning, and memory were within normal limits.  Fund knowledge was good, intelligence was average, and insight and judgment were fair.  He also denied suicidal or homicidal ideation. 

The examiner noted that the Veteran's PTSD was mild and that his current presentation represented a durable improvement and that there was a good prognosis for continued improvement/stability of the current state of functioning.  The examiner opined that prior GAF scores provided by the Veteran's mental health providers were inapplicable to the examination because they were based predominantly on the Veteran's subjective report, without objective assessment of response style.  The examiner determined that Veteran's PTSD symptoms caused social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

VA treatment records from December 2014 to April 2015 reveal additional psychiatric treatment with GAF scores of 55 and 61.  Notably, in a March 2015 record, the Veteran reported occasional problems with poor interest in doing things, feeling depressed, nightmares, poor sleep, lack of energy, overeating, feeling bad about him, poor concentration, feeling restless, and having passive thoughts of being better off dead.  He denied any suicidal, homicidal, or violent ideations, intent, or plan.  He stated that his son and sister were coming to visit.  In an April 2015 record, the Veteran reported that he lived with his girlfriend and last worked in 1999, but quit due to his heart problems.  

In a statement from the Veteran received in April 2015, he stated that during the November 2014 VA examination, he was required to answer a number of questions via computer as part of the examination.  He became stressed while taking the examination because he wasn't sure about the questions.  He reported that he did not routinely use computers and was not knowledgeable about them.  He further stated the he gets stressed when he has to answer questions by computer.  However, he looked at emails on his fiancé's computer at home and told her how to answer.  She would edit and reword what he told her so that answers were phrased correctly.  In sum, the Veteran asserted that his answers on the computer test were adversely affected by his limited education, stress factors he experienced while sitting at the computer, and by his difficulty in comprehending written materials. 

The Veteran's fiancé also submitted a statement as to the severity of the Veteran's symptoms in April 2015.  She stated that she had experienced the Veteran's mood change frequently without a specific reason.  He had moderate to severe depression and cried from time to time.  She noted that the Veteran isolated himself and became uncomfortable around people when they went out together.  She had also observed the Veteran become angry and ignore his personal hygiene.  Specifically, when he is depressed, he will go 3 or 4 days where he sits in front of the television and sleeps on the couch without bathing.  Additionally, she stated that the Veteran had problems interacting with his family and had difficulty making decisions.  Lastly, she mentioned that when the Veteran was employed, he would appear to be fatigued and tired.  She encouraged him to stop working because she feared for his mental health. 

Records from May 2015 to the present demonstrate further psychiatric treatment for PTSD symptoms.  In pertinent part, in a May 2015 record, the Veteran reported that he was more irritable and arguing more with people, especially his girlfriend due to her interest in being married.  He noted anger over not having his PTSD rating increased.  He had passive thoughts that he would be better off dead when he thought about his medical problems, but adamantly denied any suicidal, homicidal, or violent ideations, intent, or plans.  It was noted that he attended church weekly.  There were no complaints or evidence of any manic or psychotic symptoms, tearfulness, hopelessness, or hallucinations. 

On mental status examination, the Veteran was appropriately dressed and groomed, had good hygiene, and appeared his stated age.  He was interactive, pleasant, cooperative, and had good eye contact.  There were no abnormal movements.  His speech was spontaneous, non-pressured and coherent.  His thought process was logical and organized.  His though content was determined to be appropriate and revealed no hallucinations, delusions, or paranoia.  Cognition was grossly intact with good recall of recent events.  A GAF score of 61 was assigned.  

In an April 2015 VA treatment record, it was noted that the Veteran had poor interest in doing things, sleep issues, lack of energy, appetite issues, and felt bad about himself.  He reported 1 nightmare in the past 3 months.  There were no complaints of tearfulness, hopelessness, irritably, or hallucinations.  There was no change in mental status examination.  A GAF score of 61 was assigned. 

In a December 2015 VA treatment record, the Veteran reported feeling stressed due to relationship issues, which caused him to start having bad dreams again.  He noted that he and his girlfriend of 10 years argued over her request to get married.  He reported that he was planning to visit his daughter during the holiday and was expecting his stress to increase until he returned.  There were no complaints of tearfulness, hopelessness, or hallucinations.  The Veteran denied any suicidal, homicidal, or violent intent, ideations, or plans.  There was no change in mental status examination.  A GAF score of 61 was assigned.

The Veteran was afforded another VA examination in April 2016.  It was noted that he got married in February 2016 and had been with his wife for 11 years.  The Veteran again reported that he last worked part time in 2007, and full-time in 1999 due to stress.

As for a history of violence, the Veteran stated that he did not get into a lot of fights but got into shouting matches.  The last shouting match was 3 days prior to the examination with a store clerk.  He stated that he stopped drinking in 2012. 

PTSD symptoms included distressing memories and dreams, avoidance, feelings of detachment, persistent negative emotional state, irritability, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbances, depressed mood, anxiety, and disturbances of motivation and mood.

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  There were no abnormal or involuntary movements or overt psychomotor agitation or retardation. He maintained good eye contact and was oriented.  His mood was pleasant, cooperative, and somewhat guarded.  His affect was appropriate.  Speech was spontaneous with average rate, volume and tone. Thought content was future oriented and thought process was linear, logical, and goal-directed.  There was no evidence of visual or auditory hallucinations, delusions, or ideas of reference, based on behavior and self-report of the Veteran.  Attention and concentration were within normal limits.  Fund knowledge, language, insight, and judgment were good.  Intelligence was average and abstract reasoning and memory were within normal limits.  There was no overt hypervigilance.  He denied suicidal or homicidal thoughts. 

With regard to functional assessment, the examiner noted that the Veteran's attention was sufficient for interview and question responding, and he was able to maintain focus and resist distractions from environmental factors.  The Veteran reported problems with concentration.  Based upon his self-report, the Veteran's ability to sustain concentration to tasks persistent and paced was considered moderately impaired.  He also described intrusive memories that impacted his concentration. 

The examiner noted that although the Veteran claimed memory impairment, as far as could be determined without independent verification of historical facts, he was able to reconstruct details of recent and remote past in an accurate fashion without the benefit of notes or prompts.  Additionally, based upon the Veteran's self-report, his ability to retain instructions as well as sustain concentration to perform simple tasks was considered moderately impaired.  His ability to interact in an appropriate manner with the general public was considered mildly to moderately impaired.  The Veteran reported that he could get into verbal arguments with the general public or store workers.  The examiner determined that the ability to set realistic goals and make plans independently of others was considered unimpaired.  The ability to sustain ordinary routine and the ability to ask simple questions or request assistance were also considered unimpaired. 

The Veteran's ability to respond appropriately to changes in the work setting was considered moderately impaired.  He reported that when he was working and had a daily routine.  The Veteran states he does not care about things and lacks interest which would impact his ability to perform job duties.  He described feeling dispassionate about life.  The Veteran reported past difficulties in occupational settings.  To this extent, the examiner determined that the Veteran's PTSD symptoms caused occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. 

SSA records reveal that the Veteran received a disability determination in November 2008 due primarily to his heart.  However, a secondary diagnosis of mood/ affective disorder was provided.  He was also later awarded benefits for degenerative disc disease of the back and essential hypertension. 

The Board has also considered the GAF scores assigned during the appeal period, which ranged from 48-62, and are indicative of mild to serious symptoms.  The Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126 (a).  

After a review of the evidence, the Board finds the Veteran's PTSD most nearly approximates the higher 70 percent rating.  In fact, his PTSD results specifically in occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood.  The Board finds that this determination is consistent with the Veteran's symptoms of his reported inability to work due to his PTSD, as well as his social impairment, which include social isolation, including estrangement from several close relatives and his neglect of personal hygiene.

Considering the Veteran's reported and documented symptoms of PTSD, the Board does not find that he manifests symptoms resulting in total social and occupational impairment in order to warrant a 100 percent disability rating due to PTSD.  In this regard, the Board notes that there is no evidence of gross impairment of thought processes or communication.  In fact, none of the examinations of record or the VA treatment records noted evidence of a thought disorder.  Also, there was no indication of obsessive or inappropriate behavior, and it was found that the Veteran's cognition was grossly intact.  In addition, aside from the notations that he reported passive suicidal ideations, there is no evidence of the Veteran being a danger to himself or others, let alone a persistence of such danger.  In fact, this was specifically denied.  

The Board notes the Veteran does have chronic and severe PTSD and does not wish to diminish the severity of his currently diagnosed disorder.  However, the evidence of record for the appeals period shows the Veteran is capable of managing his activities of daily living independently.  For these reasons, the Board finds that the Veteran's psychiatric symptoms do not result in symptoms more closely approximating total social and occupational impairment and that a 100 percent disability rating is not warranted.

Entitlement to a TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's service connected disabilities include the following:  PTSD, rated at 70 percent disabling; tinnitus, rated at 10 percent disabling; bilateral hearing loss, rated at 0 percent; and, chronic constipation, rated at 0 percent.  In accordance with the grant of 70 percent for PTSD above, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).

In his application for a TDIU, the Veteran noted that his highest year of education was high school.  He reported that he last worked in December 2007 full-time as a truck driver for a freight company.  

Here, as discussed in detail above, the Board notes the evidence is conflicting as to the Veteran's employability.  Throughout the pendency of the appeal, the records show that some private and VA physicians determined the Veteran's PTSD caused marked interference with his ability to obtain and maintain substantially gainful employment, while other treating physicians determined the PTSD symptoms were mild.  In support of his TDIU claim, a May 2009 private medical opinion determined that the Veteran was totally and permanently disabled and unemployable.  An April 2016 VA examiner also determined that the Veteran's PTSD symptoms caused occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Finally, while some of the objective evidence of record does not support a finding of entitlement to TDIU, the Board notes the Veteran has consistently reported that he last worked full time in 2007 and quit his job due to the stress.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Here, the evidence shows the Veteran was previously employed as a truck driver.  Thus, given the evidence regarding the severity of his service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 70 percent for PTSD is granted. 

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


